J-A18031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD STOBODZIAN                              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                             Appellant

                       v.

PNC FINANCIAL SERVICES GROUP,
T/D/B/A PNC BANK, N.A.; ZAORSKI-
YAROSZ ASSOC. T/D/B/A VARSITY
LAWN CARE, AND Y & E LANDSCAPTING,
T/D/B/A VARSITY LAWN CARE

                        v.

JOHN RECKLITIS, INDIVIDUALLY
AND/OR D/B/A J & J. SNOWPLOWING,
JASON SAMLER, INDIVIDUALLY AND/OR
D/B/A J & J SNOWPLOWING

                             Appellees             No. 33 MDA 2014


              Appeal from the Judgment Entered January 3, 2014
               In the Court of Common Pleas of Luzerne County
                      Civil Division at No(s): 15208-2010


BEFORE: LAZARUS, J., WECHT, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                       FILED AUGUST 05, 2014

       Edward Stobodzian appeals from the judgment entered on January 3,

2014 in the Court of Common Pleas of Luzerne County in favor of Appellees.1

Upon review, we affirm.
____________________________________________


1

post-trial motions.  Such orders are interlocutory and generally not
appealable. Brown v. Philadelphia College of Osteopathic Medicine,
760 A.2d 863, 865 (Pa. Super. 2000). Stobodzian filed his notice of appeal
(Footnote Continued Next Page)
J-A18031-14



      The trial court summarized the relevant facts and procedural history as

follows:

      [Stobodzian] initiated this matter by filing a Complaint against
      [PNC Bank], Zaorski-Yaroza Associates, t/d/b/a Varsity Lawn
      Care and Y&E Landscaping, Inc., t/d/b/a Varsity Lawn Care on

      negligence [that caused] a slip and fall occurring on February 12,
      2010 in the parking lot of the PNC Bank in Hazleton. In his
      complaint, [Stobodzian] alleged that he slipped on an
      accumulation of snow/ice while lawfully on the premises of PNC
      Bank to deliver coins in connection with his job duties.

      On January 10, 2011, [John Recklitis, Jason Samler and J&J
      Snowplowing] were joined as additional defendants. A trial
      commenced on September 30, 2013.

Trial Court Opinion, 11/27/13, at 1.

      There was uncontradicted testimony at trial regarding the
      snowfall in the Hazleton area on February 10 and 11, 2010.
      Jason Samler, a co-owner of the Additional Defendant, J&J
      Snowplowing, testified that the snowfall on February 10, 2010
      was approximately 22 inches. He also testified that it had
      stopped snowing on the morning of February 11, 2010. The
      other owner of J&J Snowplowing, John Recklitis, testified that the
      snowstorm began on February 10, 2010 and ended by 9:00 a.m.
      on February 11, 2010.

      During trial [Stobodzian] was cross-examined regarding answers
      to interrogatories he had previously provided. In response to an
      interrogatory regarding the condition of the plot, [Stobodzian]


      walkways were snow-covered.                There was a base of ice under
                       _______________________
(Footnote Continued)

on December 18, 2013; however, judgment on the verdict was not entered
until January 31, 2014. Because a final judgment entered during the
pendency of an appeal is sufficient to perfect appellate jurisdiction, we may
review his claim. See Drum v. Shaull Equipment and Supply Co., 787
A.2d 1050 (Pa. Super. 2001).



                                            -2-
J-A18031-14




Id. at 4.

       After two days of testimony, the jury rendered a verdict against
       [Stobodzian] and determined that none of the Defendants or
       Additional Defendants were negligent.

       On October 9, 2013, [Stobodzian] filed a Motion for Judgment
       Notwithstanding the Verdict and/or Motion for New Trial and
       Brief. All Defendants responded to the Motion and submitted
       briefs or memorandums in support of their responses.

Id. at 2.



judgment notwithstanding the verdict and a new trial.      This timely appeal

followed.

       On appeal, Stobodzian presents a single issue for our review:



25, which provided the jury with instructions that gave [Appellees] the

                                                                          ing a
                                                                              2



Brief of Appellant, at 4.

       Our standard of review in examining jury instructions
____________________________________________


2
  The hills and ridges doctrine is a long-standing and well-entrenched legal
principle that protects an owner or occupier of land from liability for
generally slippery conditions resulting from ice and snow where the owner
has not permitted the ice and snow to accumulate unreasonably in ridges or
elevations. Harmotta v. Bender, 601 A.2d 837, 842 (Pa. Super. 1992).



                                           -3-
J-A18031-14


      is limited to determining whether the trial court committed a
      clear abuse of discretion or error of law controlling the outcome

      review is plenary. In reviewing a challenge to a jury instruction,
      the entire charge is considered, as opposed to merely discrete
      portions thereof. Trial courts are given latitude and discretion in
      phrasing instructions and are free to use their own expressions
      so long as the law is clearly and accurately presented to the
      jury.

Cooper ex rel. Cooper v. Lankenau Hosp., 51 A.3d 183, 187 (Pa. 2012)

(citations omitted). Error in a charge is a sufficient ground for a new trial if

the charge as a whole is inadequate or not clear or has a tendency to

mislead or confuse rather than clarify a material issue. Stewart v. Motts

Radiator, 654 A.2d 535, 540 (Pa. 1995). A charge will be found adequate



misled by what the trial judge said or unless there is an omission in the

                                                    Stewart, supra, (quoting

Voitasefski v. Pittsburgh Rys. Co., 69 A.2d 370, 373 (Pa. 1949)).

      In the present case, the trial court charged the jury with Pa. SSJI (Civ)

18.90, which describes an ow

abutting a walking surface, commonly referred to as the hills and ridges

doctrine. The instruction read as follows:

      One in possession of land is required to remove ice and snow
      that has accumulated on the pubic walking surface abutting his
      or her property within a reasonable time after he or she is on
      notice that a dangerous condition exists. To establish liability
      upon the landowner, the plaintiff must prove that each of the
      following three essentials was present: First, that ice and snow
      had accumulated on the walking surface in ridges or elevations
      that unreasonably obstructed travel and were a danger to
      persons traveling on the walk. Second, that the defendant

                                     -4-
J-A18031-14


      property owner knew or should have known of the existence of
      such conditions. Third, that it was the dangerous accumulation
      of ice and snow that caused the plaintiff to fall.

N.T. Trial, 10/02/13, at 107.

      At trial, all parties testified to the generally slippery conditions in the

community on the day in question.           Specifically, Jason Samler of J&J

Snowplowing testified that the snowstorm resulted in approximately 22



128, 137. In addition, John Recklitis of J&J Snowplowing testified that the

                                                 -

                  Id. at 156. Stobodzian also testified, stating that on the

day of the accident the snow came up to the sole of his boot and was a

mixture of dark gray ice and snow.             Id. at 171.      Based on this

uncontradicted testimony establishing generally slippery conditions resulting

from an entirely natural accumulation of snow and ice, the trial judge

instructed the jury on the hills and ridges doctrine.      Trial Court Opinion,

11/27/13, at 4.

      Stobodzian argues that the trial court erred in instructing the jury on

the hills and ridges doctrine because the snow and ice complained of was the

result of an artificial condition created by human intervention. See Harvey

v. Chamberlain, 901 A.2d 523 (Pa. Super 2006) (hills and ridges doctrine

only applies in cases where snow and ice complained of are result of entirely

natural accumulation).    In support of his argument, Stobodzian points to




                                      -5-
J-A18031-14



trial testimony describing how vehicles pulling into the parking lot would

drag snow and slush in with them.

      Our review of the trial transcript reveals several witnesses did testify

that cars could drag slush from the road into the parking lot, N.T. Trial,

9/30/13, at 96, 102, 114, 144. However, this slush was primarily located at

the ingress/egress of the parking lot. Id. We agree with the trial court that



a hills and ridges instruction, as did the testimony of the other witnesses

who testified at trial.    Trial Court Opinion, 11/27/13, at 4.      Although

Stobodzian sought to argue at trial that the slush in the parking lot was an

artificial condition created by human intervention, uncontradicted testimony

established that generally slippery conditions existed in the community due

to a natural accumulation of snow on the day Stobodzian fell. Therefore, a

hills and ridges instruction was appropriate. Accordingly, the trial court did

not commit an abuse of discretion or an error of law controlling the outcome

of the case. Cooper ex rel. Cooper, supra.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2014


                                    -6-